PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/016,588
Filing Date: 23 Jun 2018
Appellant(s): Basu Mallick et al.



__________________
Lawrence J. Chapa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choyi et al., USPN 2016/0065362.
With regard to claims 1, Choyi discloses a method in a particular user equipment (ProSe server for key management, 0056) for handling security keys for a plurality of individual bearers (broadcasting system, 0102), of the particular user equipment (0044), the method including dividing between a plurality of different sub-groups within the particular user equipment (0034), the plurality of individual5 bearers (0035) of the particular user equipment (0034), each sub-group having a different base value from which the security keys for the associated individual bearers are derived (0075), 
With regard to claim 2, Choyi discloses the method of claim 1, as outlined above, and further discloses the groups can be based on the type of information including control and data information (0037).
With regard to claims 3, 8-10, Choyi discloses the method of claim 1, as outlined above, and further discloses each bearer can distinguish between multiple groups (0035) including a master group (302a), a secondary group (302b), and a split cell group (306c).
With regard to claims 4, Choyi discloses the method of claim 1, as outlined above, and further discloses the bearers’ security key is used for encryption and verification (0038, 0074).
With regard to claim 5, Choyi discloses the method of claim 1, as outlined above, and further discloses the key is a user plane key (0043).
With regard to claim 6, Choyi discloses the method of claim 1, as outlined above, and further discloses each different base value  used with each subgroup are derived from a common source (0039, 0044, 0041 root key).
With regard to claim 7, Choyi discloses the method of claim 1, as outlined above, and further discloses each bearer is associated with a different subgroup (Fig. 3).
With regard to claim 11, Choyi discloses the method of claim 1, as outlined above, and further discloses detecting the need to refresh keys relative to an individual bearer (0084, claim 14).

With regard to claim 13, Choyi discloses the method of claim 1, as outlined above, and further discloses the count is associated with a bearer ID (0090).
With regard to claim 14, Choyi discloses the method of claim 1, as outlined above, and further discloses detecting a handover (0124).
With regard to claims 15, 16, 19, and 20, Choyi discloses the method of claim 1, as outlined above, and further discloses a controller establishing the group keys based on a group base value (0049).
With regard to claims 17 and 18, Choyi discloses the method of claim 1, as outlined above, and further discloses using transceivers to relay the information (0105-0118).
(2) Response to Argument
Applicant argues that Choyi does not disclose individual bearers of a particular user equipment. The examiner points out that applicant’s claim language is broad. One of ordinary skill in the art would broadly define the term, “bearer”, as something or someone that holds something. Applicant supplied a Wikipedia definition of a “radio bearer”, but the examiner points out that this term is not found in the claims, and that Wikipedia can be edited by anyone, and should not be relied upon for term definitions. Applicant further supplied a lengthy article by 3GPP, which begins with definitions on page 20. The term “bearer” alone, as broadly used in the instant claims, was not found in these definitions. One of ordinary skill in the art would read the UEs of Choyi in figure 3 on the broad term, “bearer”. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACOB LIPMAN/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        
Conferees:


/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434                                                                                                                                                                                                          
                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.